department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil state college date dear ------------------ this responds to your request for rulings submitted by your authorized representative on behalf of college that the college qualifies as a political_subdivision of state within the meaning of sec_1_103-1 of the income_tax regulations for purposes of sec_103 and sec_115 of the internal_revenue_code and that proceeds from the sale of certain real_property will not be subject_to tax as unrelated_business_income within the meaning of sec_511 through of the internal_revenue_code you make the following factual representations the college was created in date as a community college district under state law under state law the college is governed by a board_of trustees the board who are elected by the electors of the district the board establishes policies and a budget for the college and is empowered under state law to impose an annual mill levy on the assessed value of the district for the regular support and operation of the college the college will sell a large piece of property to pay for the construction of a new residence hall in two donors each gave an undivided one-half interest in a parcel of unimproved real_property to the college the college did not solicit or anticipate the facts donated property which was adjacent to other land the college owned at the time of the gifts at the time the college submitted this ruling_request it had made no improvements to the property when the college received the property it had a street running through it that was not continuous in the city began an extension completion project to make the street a major 5-lane thoroughfare and informed the college that it will re-zone the property for commercial use in the college granted the city’s request for a permanent right-of-way to accommodate street construction which includes asphalt curb gutter sidewalk water sewer and street lighting the college plans to liquidate the property by subdividing it into lots to offer for sale to individuals it will create a preliminary development plat a preliminary plat and a final plat of the property for submission to the city council as a condition to subdivision approval the city will require the college to make certain improvements on the property including providing connections to the individual lots for electrical and natural_gas utilities it will also be required to provide telephone and cable television utilities but will ask the buyers to repay those costs the college will offer the lots for sale in after approval and recordation of the final plat the college does not plan to actively advertise or market the lots it will simply post notices in the legal section of the local newspaper if the lots do not sell within a reasonable period the college will retain a local broker to sell the lots it does not plan to make any other notification or advertising with respect to the property the college will use the proceeds from the sale of the lots to construct a new residence hall in it also plans to issue a local general obligation bond to raise construction funds for the hall once before in the college sold one other piece of land after it sells this piece of property it does not intend to sell or subdivide any of its remaining land or purchase any additional land other than for its own use rulings requested as revised college is a political_subdivision within the meaning of sec_1_103-1 of the income_tax regulations and within the meaning of sec_115 of the code proceeds from the sale of the property will not be subject_to tax as unrelated_business_taxable_income within the meaning of sec_511 through of the code law analysis issue the code does not define the term political_subdivision sec_1_103-1 of the regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner v 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 consideration of these principles as they apply to the facts of this case leads us to conclude that college is a political_subdivision of state under sec_1_103-1 of the regulations college was created pursuant to state law and is governed by the board the members of which are elected by the electors of the district under state law college is granted a wide variety of powers including the power to establish a budget and the power to tax for the support and operation of college based on the information submitted and representations made we conclude that college is a political_subdivision of state for purposes of sec_103 and sec_115 of the code sec_511 of the code imposes a tax on the unrelated_business_income earned by state colleges and universities which are political subdivisions of any government sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed which are directly connected with the carrying on of the trade_or_business issue sec_512 of the code states that all gains or losses from the sale exchange or other_disposition of property are excluded from unrelated_business_taxable_income except stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_1_513-1 of the regulations defines the term unrelated_trade_or_business as meaning any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its educational purpose or function constituting the basis for exemption sec_1_513-1 of the regulations explains that any activity conducted by an organization described in sec_511 which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute a trade_or_business within the meaning of sec_162 of the code and which in addition is not substantially related to the performance of exempt functions presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether or not intermittently conducted activities are regularly carried on the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued by nonexempt organizations in general activities that are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors revrul_55_449 1955_2_cb_599 describes the construction and sale of houses by a charitable foundation described in sec_101 of the code the predecessor to sec_501 over a period of months for the sole purpose of raising funds for the support of a church it held that notwithstanding that the foundation did not contemplate engaging further in such activity the activity constituted an unrelated_trade_or_business revrul_59_91 1959_1_cb_215 describes a corporation that sold a portion of property it held as an investment the property was subdivided into residential lots graded the streets surfaced and the required drainage installed in holding that the gains realized from the sales of the lots constituted ordinary_income the ruling implies the sizeable improvements made in order to facilitate the sales led to the conclusion the property was held primarily_for_sale_to_customers in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sale purpose is of first importance in 195_f2d_714 10th cir a taxpayer purchased land for cattle feeding and after holding it for four years subdivided it and offered it for sale he derived a substantial amount of his income from the sale of the lots this court explained that there is no fixed formula or rule_of thumb for determining whether a taxpayer held property primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business each case must rest upon its own facts the court identified a number of helpful factors to point the way among which are the purposes for which the property was acquired whether for sale or investment and continuity and frequency of sales as opposed to isolated transactions the court reasoned that while the purpose for which the property was acquired is of some weight the ultimate question is the purpose for which it was held in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes the taxpayer listed the land for sale with a licensed real_estate broker whom the taxpayer authorized to subdivide the land and develop it for sale the broker had the land platted and laid out into subdivisions although no improvements were made on the lots themselves streets were cleared graded and shelled storm sewers were put in at street intersections gas and electric lines were constructed and a well was dug each year or lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business the court stated that the sole question was whether the taxpayer was in the business of subdividing real_estate the fact that the taxpayer did not buy additional land did not prevent the sales activities from being a business in 606_f2d_77 5th cir the plaintiff’s predecessor in interest constructed roads water lines sewers and railroad tracks to enhance the land’s marketability the court stated although a taxpayer may have acquired property without intending to enter the real_estate business what was once an investment or what may start out as a liquidation of an investment may become something else where sales are continuous the nature and purpose of a taxpayer’s acquisition of property is significant only where sales activity results from unanticipated externally introduced factors which make impossible the continued pre-existing use of the realty original investment intent is pertinent for example when a taxpayer is coerced to sell its property by acts of god new and unfavorable zoning regulations or other uncontrollable forces in 7_tc_198 the taxpayer purchased platted land to use in his nursery business twelve years later the city built streets through the property that made it less useful for his business even though he made no active sales effort and made no improvements he sold and a half lots in one year the court opined that the sales were essentially made in the nature of a gradual and passive liquidation of an asset in 60_tc_996 acq 1974_1_cb_1 the court held that an accountant did not hold property primarily for sale in a trade_or_business he purchased and sold parcels of undeveloped land over four years the court provided guidelines that can be used to determine whether a taxpayer held land primarily for sale in the ordinary course of a trade_or_business the factors to be considered include the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of the improvements made of the property the proximity of the sale to the purchase of the land and the purpose for which the property was held during the taxable_year are all useful in making this determination no one factor is controlling but all are relevant facts to consider i n what is basically a facts_and_circumstances_test in barrios 265_f2d_517 2nd cir and in 74_tc_187 the courts permitted a taxpayer to make reasonable expenditures and efforts for subdividing land construction of streets and provision of drainage to liquidate an investment as an organization described in sec_511 of the code college is subject_to sec_511 regarding the imposition of tax on its unrelated_business_income under the facts provided the college proposes to sell land that it acquired unsolicited from two donors twelve years ago the city appears to be the primary initiator for the most important property improvements including the re-zoning and construction of the new lane boulevard after these changes were made the college decided to subdivide and sell the property to get funds to build a new residence hall in it will only make minimal improvements and will not actively market the property the college has not subdivided any other_property in the past and does not plan to do so in the future the set of facts described above leads to the conclusion that the college will not be holding the property primarily_for_sale_to_customers in the ordinary course of a trade_or_business but will be making a passive and gradual disposition of a twelve-year old investment the changes initiated by the city made the property less attractive as an conclusion investment these facts are distinguishable from houston endowment v us supra where the taxpayers sold subdivided and well-developed properties at a profit over a short_period to finance an exempt_function and from brown v commissioner supra where a taxpayer hired a broker who subdivided and developed the property and sold lots in three years and from maudlin v commissioner supra where a substantial amount of a taxpayer’s income was derived from selling property for many years thus the facts in this case differentiate this situation from that of a taxpayer that holds property for sale to customers in the ordinary course of a trade_or_business for purposes of sec_512 of the code based on the information submitted and representations made we conclude that college is a political_subdivision of state for purposes of sec_103 and sec_115 of the code and that proceeds from the sale of the real_property will not be subject_to tax as unrelated_business_income within the meaning of sec_511 through of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of our determination that college is a political_subdivision of state including whether the college has the power to issue bonds that are exempt from interest under sec_103 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mike seto manager exempt_organizations technical guidance quality assurance group enclosure notice
